DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2022 has been entered.
 
Examiner's Note  
The instant application has a lengthy prosecution history and the examiner encourages the applicant to have a telephonic interview with the examiner prior to filing a response to the instant office action. Also, prior to the interview the examiner encourages the applicant to present multiple possible claim amendments, so as to enable the examiner to identify claim amendments that will advance prosecution in a meaningful manner.

Acknowledgment 
Claims 1, 9, and 16, amended on 6/10/2022, are acknowledged by the examiner. 

Response to Arguments 
Presented arguments with respect to claims 1, 9, 16, and their dependent claims have been fully considered, but some are rendered moot in view of the new ground of rejection necessitated by amendments initiated by the applicants. Examiner addresses the main arguments of the Applicant as below.
Regarding the U.S.C. 103 rejection, the Applicant amended the independent claims then argued that “Applicants respectfully submit that there is no teaching or suggestion in the cited references of at least the features "deriving a residual block of the current block based on a transform type set; generating a reconstructed block of the current block based on the final inter prediction block; and filtering the reconstructed block based on an adaptive loop filter," as recited in independent claim 1” (Paragraph 8 on page 8 of the Remarks).  
Examiner respectfully disagrees. Seregin et al. (US Patent 9,906,786 B2), (“Seregin”) in view of Li et al. (US Patent 10,200,711 B2), (“Li”) discloses the argued limitations as follow.
deriving a residual block of the current block based on a transform type set (i.e. Inverse transform unit 78 applies an inverse transform, e.g., an inverse DCT, an inverse integer transform, or a conceptually similar inverse transform process, to the transform coefficients in order to produce residual blocks in the pixel domain) [Seregin: col. 19, line 6-10; Fig. 3 – Note: Seregin discloses that the residual blocks can be produced from different types of transform]; generating a reconstructed block of the current block based on the final inter prediction block ((i.e. After motion compensation unit 82 generates the predictive block for the current video block based on the motion vectors and other syntax elements, video decoder 30 forms a decoded video block by summing the residual blocks from inverse transform unit 78 with the corresponding predictive blocks generated by motion compensation unit 72. Summer 90 represents the component or components that perform this summation operation.) [Seregin: col. 19, line 11-18]; (i.e. Summer 62 adds the reconstructed residual block to the motion compensated prediction block produced by motion compensation unit 44 to produce a reconstructed video block) [Seregin: col. 17, line 30-33; Fig. 2]); and filtering the reconstructed block based on an adaptive loop filter (i.e. a deblocking filter may also be applied to filter the decoded blocks in order to remove blockiness artifacts. Other loop filters (either in the coding loop or after the coding loop) may also be used to smooth pixel transitions, or otherwise improve the video quality.) [Seregin: col. 19, line 18-23] – Note: According to video compression standards, the deblocking filter is an adaptive loop filter); (i.e. A deblocking filter (not shown in FIG. 2) may also be included to filter block boundaries to remove blockiness artifacts from reconstructed video. If desired, the deblocking filter would typically filter the output of summer 62. Additional filters (in loop or post loop) may also be used in addition to the de blocking filter. Such filters are not shown for brevity, but if desired, may filter the output of summer 50 (as an in-loop filter)) [Li: col. 16, line 63 – col. 17, line 3]; (i.e. Chiu, et al., "Description of video coding technology proposal: self derivation of motion estimation and adaptive (Wiener) loop filtering", JCT-VC meeting, Apr. 15-23, 2010; Dresden, (Joint Collaborative Team on Video Coding of ISO/IEC JTC1/SC29/WG11 and ITU-TSG.16), URL: http://wftp3.itu.int/ AV-ARCH/JCTVC-SITE/, No. JCTVC-Al06, Apr. 18, 2010, XP030007537, ISSN: 0000-0049, 28 pp.) [Li: References Cited, page 2]).           
Accordingly, the Examiner respectfully maintains the rejections and applicability of the arts used.

Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph because of a new matter. The amended claims include a following claim limitation “deriving a residual block of the current block based on a transform type set”. For example, in the encoder side according to the specification, “The residual block may be the residual signal of a block unit” [para. 0119] and “The subtractor 125 may generate a residual block by using the residuals between the input block and the prediction block. The residual block may be referred to as a residual signal” [para. 0111].  Likewise, in the decoder side, “The decoding apparatus 200 may obtain the reconstructed residual block from the inputted bitstream” [para. 0132]. However, there is nowhere in the specification teaches that  “deriving a residual block of the current block based on a transform type set”.  As a result, the claim limitation “deriving a residual block of the current block based on a transform type set” is a new matter, which is not described in the application as originally filed. The new matter is required to be canceled from the claims (Please see MPEP 608.04).  In this Office action, the limitation “based on a transform type set” is not considered to have a patentable weight.
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Independent claims 1, 9, and 16 begins with an inter prediction operation: “generating a first inter prediction block of a current block by performing inter prediction with a first motion vector for a first prediction list”.  It is not clear to one with an ordinary kill in the arts that how an encoder, or a decoder, can start the inter prediction without previously performing an intra prediction. Therefore, claims 1, 9, 16, and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. This claim also raises a question whether or not the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
          
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
            This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-9 and 11-16 rejected under 35 U.S.C. 103 as being unpatentable over Seregin et al. (US Patent 9,906,786 B2), (“Seregin”), in view of Nakamura et al. (US Patent 9,681,134 B2), (“Nakamura”), in view of Li et al. (US Patent 10,200,711 B2), (“Li”).

Regarding claim 1, Seregin meets the claim limitations, as follows:
A video decoding method (i.e. a method of decoding video) [Seregin: col. 2, line 53], comprising: 
generating a first inter prediction block of a current block ((i.e. When the video frame
is coded as an inter-coded (e.g., B, P or GPB) slice, motion compensation unit 72 produces predictive blocks for a video block of the current video slice based on the motion vectors and other syntax elements received from entropy decoding
unit 70. The predictive blocks may be produced from one of the reference pictures within one of the reference picture lists. Video decoder 30 may construct the reference frame lists, List 0 and List 1, using default construction techniques
based on reference pictures stored in reference frame memory 92. Motion compensation unit 72 determines prediction information for a video block of the current video slice by parsing the motion vectors and other syntax elements, and uses the prediction information to produce the predictive blocks for the current video block being decoded. For example, motion compensation unit 72 uses some of the received syntax elements to determine a prediction mode (e.g., intra- or inter-prediction) used to code the video blocks of the video slice, an inter-prediction slice type (e.g., B slice, P slice, or GPB slice), construction information for one or more of the reference picture lists for the slice, motion vectors for each inter-encoded video block of the slice, inter-prediction status for each inter-coded video block of the slice, and other information to decode the video blocks in the current video slice) [Seregin: col. 18, line 31-55]; (i.e. Motion compensation unit 72 may generate prediction data based on motion vectors received from entropy decoding unit 70) [Seregin: col. 18, line 11-13]) by performing inter prediction with a first motion vector ((i.e. generating the predictive block based on the motion vector determined by motion estimation unit 42. Again, motion estimation unit 42 and motion compensation unit 44 may be functionally integrated, in some examples. Upon receiving the motion vector for the PU of the current video block, motion compensation unit 44 may locate the predictive block to which the motion vector points in one of the reference picture lists) [Seregin: col. 15, line 60-67; Fig. 7]) for a first prediction list ((i.e. In one specific, non-limiting embodiment, an inter prediction using either a uni-L0-direction or uni-L1-direction, but not both) [Seregin: col 25, line 17-19]; (i.e. The bi-directional motion vector is converted to either a uni-L0 or uni-L1 motion vector before or during motion compensation (e.g., a single motion vector is used from either the L0 or L1 list). Alternatively, the bi-directional motion vector candidate can be converted to uni-directional (either uni-L0 or uni-L1) motion vector during merge list construction) [Seregin: col 25, line 21-27]; (i.e. a uni-directional motion vector is present) [Seregin: col 26, line 21-22]; (i.e. uni-direction prediction may be used) [Seregin: col 5, line 54-55]. Note: It is clear from Seregin’s descriptions that a prediction block can be generated by a motion vector in one direction);generating a second inter prediction block of the current block ((i.e. When the video frame is coded as an inter-coded (e.g., B, P or GPB) slice, motion compensation unit 72 produces predictive blocks for a video block of the current video slice based on the motion vectors and other syntax elements received from entropy decoding unit 70. The predictive blocks may be produced from one of the reference pictures within one of the reference picture lists. Video decoder 30 may construct the reference frame lists, List 0 and List 1, using default construction techniques based on reference pictures stored in reference frame memory 92. Motion compensation unit 72 determines prediction information for a video block of the current video slice by parsing the motion vectors and other syntax elements, and uses the prediction information to produce the predictive blocks for the current video block being decoded. For example, motion compensation unit 72 uses some of the received syntax elements to determine a prediction mode ( e.g., intra- or inter-prediction) used to code the video blocks of the video slice, an inter-prediction slice type (e.g., B slice, P slice, or GPB slice), construction information for one or more of the reference picture lists for the slice, motion vectors for each inter-encoded video block of the slice, inter-prediction status for each inter-coded video block of the slice, and other information to decode the video blocks in the current video slice) [Seregin: col. 18, line 31-55]; (i.e. Motion compensation unit 72 may generate prediction data based on motion vectors received from entropy decoding unit 70) [Seregin: col. 18, line 11-13]) by performing inter prediction with a second motion vector ((i.e. generating the predictive block based on the motion vector determined by motion estimation unit 42. Again, motion estimation unit 42 and motion compensation unit 44 may be functionally integrated, in some examples. Upon receiving the motion vector for the PU of the current video block, motion compensation unit 44 may locate the predictive block to which the motion vector points in one of the reference picture lists) [Seregin: col. 15, line 60-67; Fig. 7]; (i.e.  Inter-modes, such as uni-directional prediction (P mode) or bi-prediction (B mode), may refer to any of several temporal-based coding modes) [Seregin: col 14, line 31-34] – Note: The bi-prediction (B mode) performs inter prediction using two motion vectors.) for a second prediction list ((i.e. In one specific, non-limiting embodiment, an inter prediction using either a uni-L0-direction or uni-L1-direction) [Seregin: col 25, line 17-19]; (i.e. The bi-directional motion vector is converted to either a uni-L0 or uni-L1 motion vector before or during motion compensation (e.g., a single motion vector is used from either the L0 or L1 list). Alternatively, the bi-directional motion vector candidate can be converted to uni-directional (either uni-L0 or uni-L1) motion vector during merge list construction) [Seregin: col 25, line 21-27]; (i.e. a uni-directional motion vector is present) [Seregin: col 26, line 21-22]; (i.e. uni-direction prediction may be used) [Seregin: col 5, line 54-55]. Note: It is clear from Seregin’s descriptions that a prediction block can be generated by a motion vector for a second direction); generating a final inter prediction block of the current block (i.e. generate a final prediction for a video unit) [Seregin: col. 4, line 47] by adding (i.e. The value of the current video unit may be determined as the sum of all the weighted predictions, or as the sum of a selected group of the weighted predictors) [Seregin: col. 22, line 30-33] the first inter prediction block applied a first weighting factor ((i.e. If a uni-directional motion vector is present and weighted mode is signaled, then weighted mode prediction is performed.) [Seregin: col. 26, line 21-23]; (i.e. In some embodiments, the weighting factors may be based at least partly on the location of the video unit to be predicted. For video units such as subblocks or pixels that are close to previously reconstructed video units or blocks in the same layer and frame, a higher weighting factor may be used) [Seregin: col. 22, line 1-6]) and the second inter prediction block applied a second weighting factor ((i.e.  Inter-modes, such as uni-directional prediction (P mode) or bi-prediction (B mode), may refer to any of several temporal-based coding modes) [Seregin: col 14, line 31-34]; (i.e. If a uni-directional motion vector is present and weighted mode is signaled, then weighted mode prediction is performed.) [Seregin: col. 26, line 21-23]; (i.e. In some embodiments, the weighting factors may be based at least partly on the location of the video unit to be predicted. For video units such as subblocks or pixels that are close to previously reconstructed video units or blocks in the same layer and frame, a higher weighting factor may be used) [Seregin: col. 22, line 1-6]; (i.e. Weighted mode may utilize bi-direction prediction only for particular block sizes and partition modes. As one specific, non-limiting example, bi-direction prediction with weighted mode can be used, for example, for CU size starting from 16x16 and partition mode 2Nx2N. For 16x16 CU and partition modes other than 2Nx2N, only uni-directional prediction may be used for the weighted mode, as described above) [Seregin: col. 25, line 60-67] – Note: Seregin discloses a bi-directional inter prediction technique with the weighted mode.  In the bi-directional inter prediction with the weighted mode, two weighted factors are multiplied with two different blocks from each direction, then the results are added together.  As a result, Seregin discloses this limitation),
deriving a residual block of the current block based on a transform type set (i.e. Inverse transform unit 78 applies an inverse transform, e.g., an inverse DCT, an inverse integer transform, or a conceptually similar inverse transform process, to the transform coefficients in order to produce residual blocks in the pixel domain) [Seregin: col. 19, line 6-10; Fig. 3 – Note: Seregin discloses that the residual blocks can be produced from different types of transform]; generating a reconstructed block of the current block based on the final inter prediction block ((i.e. After motion compensation unit 82 generates the predictive block for the current video block based on the motion vectors and other syntax elements, video decoder 30 forms a decoded video block by summing the residual blocks from inverse transform unit 78 with the corresponding predictive blocks generated by motion compensation unit 72. Summer 90 represents the component or components that perform this summation operation.) [Seregin: col. 19, line 11-18]; (i.e. Summer 62 adds the reconstructed residual block to the motion compensated prediction block produced by motion compensation unit 44 to produce a reconstructed video block) [Seregin: col. 17, line 30-33; Fig. 2]); and filtering the reconstructed block based on an adaptive loop filter (i.e. a deblocking filter may also be applied to filter the decoded blocks in order to remove blockiness artifacts. Other loop filters (either in the coding loop or after the coding loop) may also be used to smooth pixel transitions, or otherwise improve the video quality.) [Seregin: col. 19, line 18-23] – Note: According to video compression standards, the deblocking filter is an adaptive loop filter),
wherein at least one of the first weighting factor and the second weighting factor is derived from weight information of the current block ((i.e. In some embodiments, the weighting factors may be based at least partly on the location of the video unit to be predicted. For video units such as subblocks or pixels that are close to previously reconstructed video units or blocks in the same layer and frame, a higher weighting factor may be used) [Seregin: col. 22, line 1-6]; (i.e. wherein a weighting factor associated with the weighted inter-layer predictor is determined based on the distance of the video unit from the boundary of the current block of enhancement layer video information that is different from the base layer information on which the inter-layer predictor is based) [Seregin: col. 40, line 20-32]; (i.e. As described above, weighted mode may use any type of prediction, including GRP. The GRP techniques described below may address issues relating to inter-layer residual prediction and difference domain motion compensation in SVC. In GRP, weights are used for various components of a generalized residual prediction, as described below. In an inter predicted block, weighted mode can be used for all GRP weights) [Seregin: col. 26, line 48-56]), wherein the first motion vector and the second motion vector are included in any one merge candidate of a merge candidate list ((i.e. At decision block 706, the component or device executing to the process 700 may determine whether the motion compensation is bi-directional, or if bi-prediction is otherwise to be used. For example, in merge mode, the motion vector candidate used for inter-prediction may be bi-directional) [Seregin: col. 25, line 7-12]; (i.e. the bi-directional motion vector candidate can be converted to uni-directional (either uni-L0 or uni-L1) motion vector during merge list construction) [Seregin: col. 25, line 24-27]; (i.e. Motion vector signaling can be done either through merge or AMVP modes. In some embodiments, weighted mode may be similarly restricted for blocks sizes other than 8x4 or 4x8. Additionally, restriction of weighted mode may be based on the partition mode, or on whether merge or AMVP mode signaling is used for motion information with the weighted mode) [Seregin: col. 26, line 37-43]), and wherein the first inter prediction block and the second inter prediction block are derived (i.e. Video blocks in an inter-coded (
from different direction motion information (i.e. the bi-directional motion vector candidate can be converted to uni-directional (either uni-L0 or uni-L1) motion vector during merge list construction) [Seregin: col. 25, line 24-27] in a same inter prediction mode.
Seregin does not explicitly disclose the following claim limitations (Emphasis added).
A video decoding method, comprising: generating a first inter prediction block of a current block by performing inter prediction with a first motion vector for a first prediction list; generating a second inter prediction block of the current block by performing inter prediction with a second motion vector for a second prediction list;  generating a final inter prediction block of the current block by adding the first inter prediction block applied a first weighting factor and the second inter prediction block applied a second weighting factor;deriving a residual block of the current block based on a transform type set; generating a reconstructed block of the current block based on the final inter prediction block; and filtering the reconstructed block based on an adaptive loop filter,
wherein at least one of the first weighting factor and the second weighting factor is derived from weight information of the current block, wherein the first motion vector and the second motion vector are included in any one merge candidate of a merge candidate list, and wherein the first inter prediction block and the second inter prediction block are derived from different direction motion information in a same inter prediction mode.  
However, in the same field of endeavor Nakamura further discloses the claim limitations and the deficient claim limitations as follows:
generating a final inter prediction block of the current block by adding the first inter prediction block applied a first weighting factor and the second inter prediction block applied a second weighting factor ((i.e. Further, bi-prediction which uses two inter-prediction modes of L0 prediction and L1 prediction simultaneously is also defined. In the case of bi-prediction, bidirectional prediction is performed to obtain inter-prediction signals in L0 and L1 prediction modes, which are multiplied by a weighting factor and are superimposed by adding an offset value to thereby construct a final inter-prediction picture signal. As the weighting factor and offset values used for weighted prediction, a representative value for each reference picture of lists is set and coded in respective pictures. Coding information related to inter-prediction includes a prediction mode for classifying L0 prediction, L1 prediction, and bi-prediction for each block, a reference index for specifying a reference picture for each reference list of each block, and a motion vector representing a moving direction and a movement amount of a block) [Nakamura: col. 1, line 40-55]; (i.e. bi-prediction (Pred_BI) in which LO prediction and L1 prediction are averaged or weight-added can be used in inter-prediction of B slices. In the following processes, it is assumed that) [Nakamura: col. 27, line 38-43] – Note: Nakamura discloses the bi-prediction inter prediction mode, where L0 and L1 can be averaged (i.e. both L0 and L1 have a same weighting factor of 1/2) or they can be weighted-added (i.e. L0 and L1 have different weighting factors));
wherein at least one of the first weighting factor and the second weighting factor is derived from weight information of the current block (i.e. In the case of bi-prediction (Pred_BI), prediction is performed in two directions to obtain inter-prediction signals in L0 and L1 prediction modes, which are adaptively multiplied by a weighting factor and are superimposed by adding an offset value to thereby construct a final prediction picture signal.) [Nakamura: col. 27, line 38-43], wherein the first motion vector and the second motion vector are included in any one merge candidate (i.e. The value of the flag availableFlagN of the merge candidate N (step S1110 of FIG. 16) is set to 1, the motion vectors mvL0N and mvL1N of the merge candidate N are set to the same values of the motion vectors mvL0N[xN] [yN] and mvLlN[xN] [yN] of the motion vectors of the prediction block N (step Sllll of FIG. 16), the reference indice refldxL0N and refldxLlN of the merge candidate N are set to the same values as the reference indice refldxL0 [ xN] [yN] and refldxLl[xN] [yN] of the prediction block N (step S1112 of FIG. 16), and the flags predFlagL0N and predFlagL1N of the merge candidate N are set to the flags predFlagL0[xN] [yN] and predFlagL1[xN][yN] of the prediction block N (step S1113 of FIG. 16)) [Nakamura: col. 44, line 6-19; Fig. 16] of a merge candidate list (i.e. Subsequently, the flags predFlagL0N and predFlagL1N of the merge candidate N, the reference indice refldxL0N and refldxL1N of the merge candidate N, and the motion vectors mvL0N and mvL1N of the merge candidate N are compared with those of the merge candidates which have been derived (step S1114: FIG. 16). When the same merge candidate is not present (step S1115 of FIG. 16: YES), the merge candidate N is added to the position at which the merge index of the merge candidate list mergeCandList has the same value as numMergeCand (step S1116 of FIG. 16) and the number of merge candidates numMergeCand is incremented by 1 (step S1117 of FIG. 16)) [Nakamura: col. 44, line 22-33; Fig. 16], and wherein the first inter prediction block and the second inter prediction block are derived from different direction motion information (i.e. In the case of bi-prediction (Pred_BI), prediction is performed in two directions to obtain inter-prediction signals in L0 and L1 prediction modes) [Nakamura: col. 27, line 38-40] in a same inter prediction mode (i.e. a candidate supplementing unit (135) that supplements inter-prediction information candidates having the same prediction mode, reference) [Nakamura: col. 5, line 67 – col. 6, line 3].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Seregin with Nakamura to program the coding system to apply weight factors on both inter prediction blocks such as in a bi-directional inter prediction mode.  
Therefore, the combination of Seregin with Nakamura will enable the system to perform inter prediction to find a best match in order to improve the coding efficiency [Nakamura: col. 44, line 44-67]. 
In the same field of endeavor, Li further discloses the concept of the merge candidate list as follows:
filtering the reconstructed block based on an adaptive loop filter ((i.e. A deblocking filter (not shown in FIG. 2) may also be included to filter block boundaries to remove blockiness artifacts from reconstructed video. If desired, the deblocking filter would typically filter the output of summer 62. Additional filters (in loop or post loop) may also be used in addition to the de blocking filter. Such filters are not shown for brevity, but if desired, may filter the output of summer 50 (as an in-loop filter)) [Li: col. 16, line 63 – col. 17, line 3]; (i.e. Chiu, et al., "Description of video coding technology proposal: self derivation of motion estimation and adaptive (Wiener) loop filtering", JCT-VC meeting, Apr. 15-23, 2010; Dresden, (Joint Collaborative Team on Video Coding of ISO/IEC JTC1/SC29/WG11 and ITU-TSG.16), URL: http://wftp3.itu.int/ AV-ARCH/JCTVC-SITE/, No. JCTVC-Al06, Apr. 18, 2010, XP030007537, ISSN: 0000-0049, 28 pp.) [Li: References Cited, page 2]),
wherein the first motion vector and the second motion vector are included in any one merge candidate of a merge candidate list ((i.e. In either AMVP or merge mode, a motion vector (MV) candidate list is maintained for multiple motion vector predictors. The motion vector(s), as well as reference indices in the merge mode, of the current PU are generated by taking one candidate from the MV candidate list) [Li: col. 14, line 47– 51]; (i.e. the video coder may construct a motion vector candidate list, select an initial candidate from the list, and refine the candidate using the same searching and matching techniques. In this example, bidirectional motion derivation and template matching based motion derivation may be used in an adaptive manner at the decoder side) [Li: col. 33, line 48–54]; (i.e. a motion information derivation mode may be considered a particular merge candidate, thus indicated by a merge index. In this case, the size of merge candidate list may be increased to accommodate the additional index. The merge candidate index for the motion information derivation mode may be pre-defined or signaled in the bitstream) [Li: col. 34, line 31–37]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Seregin, Nakamura, with Li to program the coding system to include motion vectors in merged candidate lists.  
Therefore, the combination of Seregin, Nakamura, with Li will enable the system to improve coding efficiency [Li: col. 35, line 19-28]. 

Regarding claim 3, Seregin meets the claim limitations as set forth in claim 1.Seregin further meets the claim limitations as follow.
The method of claim 1 (i.e. a method of decoding video) [Seregin: col. 2, line 53], wherein the weight information of the current block is an index information for specifying a weighting factor of any one of aApplication No. 16/301,409Docket No. 022128.0060 predefined weighting factor set (i.e.  In some embodiments, weights can be organized in a list with one or more entries, where one or more weights are assigned to each weight index of the list. The weight index can be signaled in the bitstream. This list may be fixed or otherwise known to both the encoder and decoder) [Seregin: col. 22, line 63-67].  

Regarding claim 4, Seregin meets the claim limitations as set forth in claim 1.Seregin further meets the claim limitations as follow.
The method of claim 1 (i.e. a method of decoding video) [Seregin: col. 2, line 53], wherein the weight information of the current block is obtained from a bitstream (i.e.  In some embodiments, weights can be organized in a list with one or more entries, where one or more weights are assigned to each weight index of the list. The weight index can be signaled in the bitstream. This list may be fixed or otherwise known to both the encoder and decoder) [Seregin: col. 22, line 63-67].

Regarding claim 5, Seregin meets the claim limitations as set forth in claim 4.Seregin further meets the claim limitations as follow.
The method of claim 4 (i.e. a method of decoding video) [Seregin: col. 2, line 53], wherein the weight information of the current block is obtained by using a truncated rice binarization method (i.e. In one embodiment, the weighting step Sw is represented with 3-bit quantization (Sw may be 1/8, 2/8, ... , 8/8) and unsigned integer Exp-Golomb coded in Sequence Parameter Set (SPS). Considering that Nw ≥ 1, (Nw -1) is also unsigned integer Exp-Golomb coded in SPS. The weighting index iw, is first binarized with truncated unary code (with Nw as the maximum number) and then CABAC coded) [Seregin: col. 34, line 22-28] (Note: It is known to people with ordinary skills in the arts that the Exp-Golomb code is the truncated rice binarization method).

Regarding claim 6, Seregin meets the claim limitations as set forth in claim 4.Seregin further meets the claim limitations as follow.
The method of claim 4 (i.e. a method of decoding video) [Seregin: col. 2, line 53],  wherein the weight information of the current block is obtained only when a size of the current block is greater than or equal to a preset size (i.e. In one specific non-limiting example, weighted mode can be used only for CU sizes greater than or equal to 8x8) [Seregin: col. 24, line 39-41].

Regarding claim 7, Seregin meets the claim limitations as set forth in claim 4.Seregin further meets the claim limitations as follow.
The method of claim 4 (i.e. a method of decoding video) [Seregin: col. 2, line 53],  wherein the weight information of the current block is entropy decoded at any one level of a video parameter set, a sequence parameter set, a picture parameter set, an adaptation parameter set, a slice header, a coding tree unit (CTU), and a coding unit (CU) (i.e.  In some embodiments, weights can be organized in a list with one or more entries, where one or more weights are assigned to each weight index of the list. The weight index can be signaled in the bitstream. This list may be fixed or otherwise known to both the encoder and decoder. In other embodiments, the list is implicitly or explicitly derived. For example, the weight list can be determined based on the weight's hit ratio obtained from previous coded blocks. Alternatively, or additionally, the list can be different for different prediction modes of the weighted mode. For example, one list can be used for intra predicted blocks, and another list can be used for inter predicted blocks. These lists can be updated separately, e.g., based on statistics from previously-processed blocks. The usage of this mode can be indicated by a syntax element in one or more headers, such as slice, picture, sequence headers or video parameter set) [Seregin: col. 22, line 63 – col. 23, line 11].

Regarding claim 8, Seregin meets the claim limitations, as follows:
The method of claim 4 (i.e. a method of decoding video) [Seregin: col. 2, line 53], wherein the weight information of the current block is derived from weight information of neighboring blocks of the current block (i.e. the weights used in weighted mode can be fixed (e.g. wi = 1, or 0.5 when two predictions are combined), derived from the previously-reconstructed neighbors) [Seregin: col. 2, line 44-45]. 

Regarding claim 9, Seregin meets the claim limitations, as follows:
A video encoding method (i.e. a method of encoding video) [Seregin: col. 45, line 12], comprising: Application No. 16/301.,409Docket No. 022128.0060generating a first inter prediction block of a current block ((i.e. When the video frame is coded as an inter-coded (e.g., B, P or GPB) slice, motion compensation unit 72 produces predictive blocks for a video block of the current video slice based on the motion vectors and other syntax elements received from entropy decoding unit 70. The predictive blocks may be produced from one of the reference pictures within one of the reference picture lists. Video decoder 30 may construct the reference frame lists, List 0 and List 1, using default construction techniques 40 based on reference pictures stored in reference frame memory 92. Motion compensation unit 72 determines prediction information for a video block of the current video slice by parsing the motion vectors and other syntax elements, and uses the prediction information to produce the predictive blocks for the current video block being decoded. For example, motion compensation unit 72 uses some of the received syntax elements to determine a prediction mode ( e.g., intra- or inter-prediction) used to code the video blocks of the video slice, an inter-prediction slice type (e.g., B slice, P slice, or GPB slice), construction information for one or more of the reference picture lists for the slice, motion vectors for each inter-encoded video block of the slice, inter-prediction status for each inter-coded video block of the slice, and other information to decode the video blocks in the current video slice) [Seregin: col. 18, line 31-55]; (i.e. Motion compensation unit 72 may generate prediction data based on motion vectors received from entropy decoding unit 70) [Seregin: col. 18, line 11-13]) by performing inter prediction with a first motion vector ((i.e. generating the predictive block based on the motion vector determined by motion estimation unit 42. Again, motion estimation unit 42 and motion compensation unit 44 may be functionally integrated, in some examples. Upon receiving the motion vector for the PU of the current video block, motion compensation unit 44 may locate the predictive block to which the motion vector points in one of the reference picture lists) [Seregin: col. 15, line 60-67; Fig. 7]; (i.e.  Inter-modes, such as uni-directional prediction (P mode) or bi-prediction (B mode), may refer to any of several temporal-based coding modes) [Seregin: col 14, line 31-34]) for a first prediction list ((i.e. In one specific, non-limiting embodiment, an inter prediction using either a uni-L0-direction or uni-L1-direction, but not both) [Seregin: col 25, line 17-19]; (i.e. The bi-directional motion vector is converted to either a uni-L0 or uni-L1 motion vector before or during motion compensation (e.g., a single motion vector is used from either the L0 or L1 list). Alternatively, the bi-directional motion vector candidate can be converted to uni-directional (either uni-L0 or uni-L1) motion vector during merge list construction) [Seregin: col 25, line 21-27]; (i.e. a uni-directional motion vector is present) [Seregin: col 26, line 21-22]; (i.e. uni-direction prediction may be used) [Seregin: col 5, line 54-55]. Note: It is clear from Seregin’s descriptions that a prediction block can be generated by a motion vector in one direction); generating a second inter prediction block of the current block ((i.e. When the video frame is coded as an inter-coded (e.g., B, P or GPB) slice, motion compensation unit 72 produces predictive blocks for a video block of the current video slice based on the motion vectors and other syntax elements received from entropy decoding unit 70. The predictive blocks may be produced from one of the reference pictures within one of the reference picture lists. Video decoder 30 may construct the reference frame lists, List 0 and List 1, using default construction techniques based on reference pictures stored in reference frame memory 92. Motion compensation unit 72 determines prediction information for a video block of the current video slice by parsing the motion vectors and other syntax elements, and uses the prediction information to produce the predictive blocks for the current video block being decoded. For example, motion compensation unit 72 uses some of the received syntax elements to determine a prediction mode ( e.g., intra- or inter-prediction) used to code the video blocks of the video slice, an inter-prediction slice type (e.g., B slice, P slice, or GPB slice), construction information for one or more of the reference picture lists for the slice, motion vectors for each inter-encoded video block of the slice, inter-prediction status for each inter-coded video block of the slice, and other information to decode the video blocks in the current video slice) [Seregin: col. 18, line 31-55]; (i.e. Motion compensation unit 72 may generate prediction data based on motion vectors received from entropy decoding unit 70, while intra-prediction unit 74 may generate prediction data based on intra-prediction mode indicators received from entropy decoding unit 70) [Seregin: col. 18, line 11-13]) by performing inter prediction with a second motion vector ((i.e. generating the predictive block based on the motion vector determined by motion estimation unit 42. Again, motion estimation unit 42 and motion compensation unit 44 may be functionally integrated, in some examples. Upon receiving the motion vector for the PU of the current video block, motion compensation unit 44 may locate the predictive block to which the motion vector points in one of the reference picture lists) [Seregin: col. 15, line 60-67; Fig. 7]; (i.e.  Inter-modes, such as uni-directional prediction (P mode) or bi-prediction (B mode), may refer to any of several temporal-based coding modes) [Seregin: col 14, line 31-34]) for a second prediction list ((i.e. In one specific, non-limiting embodiment, an inter prediction using either a uni-L0-direction or uni-L1-direction, but not both) [Seregin: col 25, line 17-19]; (i.e. The bi-directional motion vector is converted to either a uni-L0 or uni-L1 motion vector before or during motion compensation (e.g., a single motion vector is used from either the L0 or L1 list). Alternatively, the bi-directional motion vector candidate can be converted to uni-directional (either uni-L0 or uni-L1) motion vector during merge list construction) [Seregin: col 25, line 21-27]; (i.e. a uni-directional motion vector is present) [Seregin: col 26, line 21-22]; (i.e. uni-direction prediction may be used) [Seregin: col 5, line 54-55]. Note: It is clear from Seregin’s descriptions that a prediction block can be generated by a motion vector for one direction);generating a final inter prediction block of the current block (i.e. generate a final prediction for a video unit) [Seregin: col. 4, line 47] by adding (i.e. The value of the current video unit may be determined as the sum of all the weighted predictions, or as the sum of a selected group of the weighted predictors) [Seregin: col. 22, line 30-33] the first inter prediction block applied a first weighting factor ((i.e. If a uni-directional motion vector is present and weighted mode is signaled, then weighted mode prediction is performed.) [Seregin: col. 26, line 21-23]; (i.e. In some embodiments, the weighting factors may be based at least partly on the location of the video unit to be predicted. For video units such as subblocks or pixels that are close to previously reconstructed video units or blocks in the same layer and frame, a higher weighting factor may be used) [Seregin: col. 22, line 1-6]) and the second inter prediction block applied a second weighting factor ((i.e.  Inter-modes, such as uni-directional prediction (P mode) or bi-prediction (B mode), may refer to any of several temporal-based coding modes) [Seregin: col 14, line 31-34]; (i.e. If a uni-directional motion vector is present and weighted mode is signaled, then weighted mode prediction is performed.) [Seregin: col. 26, line 21-23]; (i.e. In some embodiments, the weighting factors may be based at least partly on the location of the video unit to be predicted. For video units such as subblocks or pixels that are close to previously reconstructed video units or blocks in the same layer and frame, a higher weighting factor may be used) [Seregin: col. 22, line 1-6]; (i.e. Weighted mode may utilize bi-direction prediction only for particular block sizes and partition modes. As one specific, non-limiting example, bi-direction prediction with weighted mode can be used, for example, for CU size starting from 16x16 and partition mode 2Nx2N. For 16x16 CU and partition modes other than 2Nx2N, only uni-directional prediction may be used for the weighted mode, as described above) [Seregin: col. 25, line 60-67] – Note: Seregin discloses a bi-directional inter prediction technique with the weighted mode.  In the bi-directional inter prediction with the weighted mode, two weighted factors are multiplied with two different blocks from each direction, then the results are added together.  As a result, Seregin discloses this limitation),
deriving a residual block of the current block based on a transform type set (i.e. Inverse transform unit 78 applies an inverse transform, e.g., an inverse DCT, an inverse integer transform, or a conceptually similar inverse transform process, to the transform coefficients in order to produce residual blocks in the pixel domain) [Seregin: col. 19, line 6-10; Fig. 3 – Note: Seregin discloses that the residual blocks can be produced from different types of transform];   
generating a reconstructed block of the current block based on the final inter prediction block ((i.e. After motion compensation unit 82 generates the predictive block for the current video block based on the motion vectors and other syntax elements, video decoder 30 forms a decoded video block by summing the residual blocks from inverse transform unit 78 with the corresponding predictive blocks generated by motion compensation unit 72. Summer 90 represents the component or components that perform this summation operation.) [Seregin: col. 19, line 11-18]; (i.e. Summer 62 adds the reconstructed residual block to the motion compensated prediction block produced by motion compensation unit 44 to produce a reconstructed video block) [Seregin: col. 17, line 30-33; Fig. 2]); and filtering the reconstructed block based on an adaptive loop filter (i.e. a deblocking filter may also be applied to filter the decoded blocks in order to remove blockiness artifacts. Other loop filters (either in the coding loop or after the coding loop) may also be used to smooth pixel transitions, or otherwise improve the video quality.) [Seregin: col. 19, line 18-23] – Note: According to video compression standards, the deblocking filter is an adaptive loop filter),
wherein at least one of the first weighting factor and the second weighting factor is indicated by weight information of the current block ((i.e. In some embodiments, the weighting factors may be based at least partly on the location of the video unit to be predicted. For video units such as subblocks or pixels that are close to previously reconstructed video units or blocks in the same layer and frame, a higher weighting factor may be used) [Seregin: col. 22, line 1-6]; (i.e. wherein a weighting factor associated with the weighted inter-layer predictor is determined based on the distance of the video unit from the boundary of the current block of enhancement layer video information that is different from the base layer information on which the inter-layer predictor is based) [Seregin: col. 40, line 20-32]; (i.e. As described above, weighted mode may use any type of prediction, including GRP. The GRP techniques described below may address issues relating to inter-layer residual prediction and difference domain motion compensation in SVC. In GRP, weights are used for various components of a generalized residual prediction, as described below. In an inter predicted block, weighted mode can be used for all GRP weights) [Seregin: col. 26, line 48-56]), and wherein the first motion vector and the second motion vector are included in any one merge candidate of a merge candidate list ((i.e. At decision block 706, the component or device executing to the process 700 may determine whether the motion compensation is bi-directional, or if bi-prediction is otherwise to be used. For example, in merge mode, the motion vector candidate used for inter-prediction may be bi-directional) [Seregin: col. 25, line 7-12]; (i.e. the bi-directional motion vector candidate can be converted to uni-directional (either uni-L0 or uni-L1) motion vector during merge list construction) [Seregin: col. 25, line 24-27]; (i.e. Motion vector signaling can be done either through merge or AMVP modes. In some embodiments, weighted mode may be similarly restricted for blocks sizes other than 8x4 or 4x8. Additionally, restriction of weighted mode may be based on the partition mode, or on whether merge or AMVP mode signaling is used for motion information with the weighted mode.) [Seregin: col. 26, line 37-43]), and wherein the first inter prediction block and the second inter prediction block are derived (i.e. Video blocks in an inter-coded (from different direction motion information (i.e. the bi-directional motion vector candidate can be converted to uni-directional (either uni-L0 or uni-L1) motion vector during merge list construction) [Seregin: col. 25, line 24-27] in a same inter prediction mode.
Seregin does not explicitly disclose the following claim limitations (Emphasis added).
A video encoding method, comprising: generating a first inter prediction block of a current block by performing inter prediction with a first motion vector for a first prediction list; generating a second inter prediction block of the current block by performing inter prediction with a second motion vector for a second prediction list;  4Docket No.: 022128.0060Application No. 16/301,409 generating a final inter prediction block of the current block by adding the first inter prediction block applied a first weighting factor and the second inter prediction block applied a second weighting factor, deriving a residual block of the current block based on a transform type set; generating a reconstructed block of the current block based on the final inter prediction block; and filtering the reconstructed block based on an adaptive loop filter,
wherein at least one of the first weighting factor and the second weighting factor is indicated by weight information of the current block, wherein the first motion vector and the second motion vector are included in any one merge candidate of a merge candidate list, and wherein the first inter prediction block and the second inter prediction block are derived 
from different direction motion information in a same inter prediction mode.  
However, in the same field of endeavor Nakamura further discloses the claim limitations and the deficient claim limitations as follows:
generating a final inter prediction block of the current block by adding the first inter prediction block applied a first weighting factor and the second inter prediction block applied a second weighting factor ((i.e. Further, bi-prediction which uses two inter-prediction modes of L0 prediction and L1 prediction simultaneously is also defined. In the case of bi-prediction, bidirectional prediction is performed to obtain inter-prediction signals in L0 and L1 prediction modes, which are multiplied by a weighting factor and are superimposed by adding an offset value to thereby construct a final inter-prediction picture signal. As the weighting factor and offset values used for weighted prediction, a representative value for each reference picture of lists is set and coded in respective pictures. Coding information related to inter-prediction includes a prediction mode for classifying L0 prediction, L1 prediction, and bi-prediction for each block, a reference index for specifying a reference picture for each reference list of each block, and a motion vector representing a moving direction and a movement amount of a block) [Nakamura: col. 1, line 40-55]; (i.e. bi-prediction (Pred_BI) in which LO prediction and L1 prediction are averaged or weight-added can be used in inter-prediction of B slices. In the following processes, it is assumed that) [Nakamura: col. 27, line 38-43] – Note: Nakamura discloses the bi-prediction inter prediction mode, where L0 and L1 can be averaged (i.e. both L0 and L1 have a same weighting factor of 1/2) or they can be weighted-added (i.e. L0 and L1 have different weighting factors)); wherein at least one of the first weighting factor and the second weighting factor is derived from weight information of the current block (i.e. In the case of bi-prediction (Pred_BI), prediction is performed in two directions to obtain inter-prediction signals in L0 and L1 prediction modes, which are adaptively multiplied by a weighting factor and are superimposed by adding an offset value to thereby construct a final prediction picture signal.) [Nakamura: col. 27, line 38-43], 
wherein the first motion vector and the second motion vector are included in any one merge candidate (i.e. The value of the flag availableFlagN of the merge candidate N (step S1110 of FIG. 16) is set to 1, the motion vectors mvL0N and mvL1N of the merge candidate N are set to the same values of the motion vectors mvL0N[xN] [yN] and mvLlN[xN] [yN] of the motion vectors of the prediction block N (step Sllll of FIG. 16), the reference indice refldxL0N and refldxLlN of the merge candidate N are set to the same values as the reference indice refldxL0 [ xN] [yN] and refldxLl[xN] [yN] of the prediction block N (step S1112 of FIG. 16), and the flags predFlagL0N and predFlagL1N of the merge candidate N are set to the flags predFlagL0[xN] [yN] and predFlagL1[xN][yN] of the prediction block N (step S1113 of FIG. 16)) [Nakamura: col. 44, line 6-19; Fig. 16] of a merge candidate list (i.e. Subsequently, the flags predFlagL0N and predFlagL1N of the merge candidate N, the reference indice refldxL0N and refldxL1N of the merge candidate N, and the motion vectors mvL0N and mvL1N of the merge candidate N are compared with those of the merge candidates which have been derived (step S1114: FIG. 16). When the same merge candidate is not present (step S1115 of FIG. 16: YES), the merge candidate N is added to the position at which the merge index of the merge candidate list mergeCandList has the same value as numMergeCand (step S1116 of FIG. 16) and the number of merge candidates numMergeCand is incremented by 1 (step S1117 of FIG. 16)) [Nakamura: col. 44, line 22-33; Fig. 16], and wherein the first inter prediction block and the second inter prediction block are derived from different direction motion information (i.e. In the case of bi-prediction (Pred_BI), prediction is performed in two directions to obtain inter-prediction signals in L0 and L1 prediction modes) [Nakamura: col. 27, line 38-40] in a same inter prediction mode (i.e. a candidate supplementing unit (135) that supplements inter-prediction information candidates having the same prediction mode, reference) [Nakamura: col. 5, line 67 – col. 6, line 3].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Seregin with Nakamura to program the coding system to apply weight factors on both inter prediction blocks such as in a bi-directional inter prediction mode.  
Therefore, the combination of Seregin with Nakamura will enable the system to perform inter prediction to find a best match in order to improve the coding efficiency [Nakamura: col. 44, line 44-67]. 
In the same field of endeavor, Li further discloses the concept of the merge candidate list as follows:
filtering the reconstructed block based on an adaptive loop filter ((i.e. A deblocking filter (not shown in FIG. 2) may also be included to filter block boundaries to remove blockiness artifacts from reconstructed video. If desired, the deblocking filter would typically filter the output of summer 62. Additional filters (in loop or post loop) may also be used in addition to the de blocking filter. Such filters are not shown for brevity, but if desired, may filter the output of summer 50 (as an in-loop filter)) [Li: col. 16, line 63 – col. 17, line 3]; (i.e. Chiu, et al., "Description of video coding technology proposal: self derivation of motion estimation and adaptive (Wiener) loop filtering", JCT-VC meeting, Apr. 15-23, 2010; Dresden, (Joint Collaborative Team on Video Coding of ISO/IEC JTC1/SC29/WG11 and ITU-TSG.16), URL: http://wftp3.itu.int/ AV-ARCH/JCTVC-SITE/, No. JCTVC-Al06, Apr. 18, 2010, XP030007537, ISSN: 0000-0049, 28 pp.) [Li: References Cited, page 2]),wherein the first motion vector and the second motion vector are included in any one merge candidate of a merge candidate list ((i.e. In either AMVP or merge mode, a motion vector (MV) candidate list is maintained for multiple motion vector predictors. The motion vector(s), as well as reference indices in the merge mode, of the current PU are generated by taking one candidate from the MV candidate list) [Li: col. 14, line 47– 51]; (i.e. the video coder may construct a motion vector candidate list, select an initial candidate from the list, and refine the candidate using the same searching and matching techniques. In this example, bidirectional motion derivation and template matching based motion derivation may be used in an adaptive manner at the decoder side) [Li: col. 33, line 48–54]; (i.e. a motion information derivation mode may be considered a particular merge candidate, thus indicated by a merge index. In this case, the size of merge candidate list may be increased to accommodate the additional index. The merge candidate index for the motion information derivation mode may be pre-defined or signaled in the bitstream) [Li: col. 34, line 31–37]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Seregin, Nakamura, with Li to program the coding system to include motion vectors in merged candidate lists.  
Therefore, the combination of Seregin, Nakamura, with Li will enable the system to improve coding efficiency [Li: col. 35, line 19-28]. 

Regarding claim 11, Seregin meets the claim limitations as set forth in claim 9.Seregin further meets the claim limitations as follow.
The method of claim 9 (i.e. a method of encoding video) [Seregin: col. 45, line 12], wherein the weight information of the current block is an index information for specifying a weight of any one of a predefined weighting factor set (i.e.  In some embodiments, weights can be organized in a list with one or more entries, where one or more weights are assigned to each weight index of the list. The weight index can be signaled in the bitstream. This list may be fixed or otherwise known to both the encoder and decoder) [Seregin: col. 22, line 63-67].  

Regarding claim 12, Seregin meets the claim limitations as set forth in claim 9.Seregin further meets the claim limitations as follow.
The method of claim 9 (i.e. a method of encoding video) [Seregin: col. 45, line 12],  wherein the weight information of the current block is entropy coded using a truncated Rice binarization method (i.e. In one embodiment, the weighting step Sw is represented with 3-bit quantization (Sw may be 1/8, 2/8, ... , 8/8) and unsigned integer Exp-Golomb coded in Sequence Parameter Set (SPS). Considering that Nw ≥ 1, (Nw -1) is also unsigned integer Exp-Golomb coded in SPS. The weighting index iw, is first binarized with truncated unary code (with Nw as the maximum number) and then CABAC coded) [Seregin: col. 34, line 22-28] (Note: It is known to people with ordinary skills in the arts that the Exp-Golomb code is the truncated rice binarization method).

Regarding claim 13, Seregin meets the claim limitations as set forth in claim 12.Seregin further meets the claim limitations as follow.
The method of claim 12 (i.e. a method of encoding video) [Seregin: col. 45, line 12],   wherein the weight information of the current block is encoded at any one level of a video parameter set, a sequence parameter set, a picture parameter set, an adaptation parameter set, a slice header, a coding tree unit (CTU), and a coding unit (CU) (i.e.  In some embodiments, weights can be organized in a list with one or more entries, where one or more weights are assigned to each weight index of the list. The weight index can be signaled in the bitstream. This list may be fixed or otherwise known to both the encoder and decoder. In other embodiments, the list is implicitly or explicitly derived. For example, the weight list can be determined based on the weight's hit ratio obtained from previous coded blocks. Alternatively, or additionally, the list can be different for different prediction modes of the weighted mode. For example, one list can be used for intra predicted blocks, and another list can be used for inter predicted blocks. These lists can be updated separately, e.g., based on statistics from previously-processed blocks. The usage of this mode can be indicated by a syntax element in one or more headers, such as slice, picture, sequence headers or video parameter set) [Seregin: col. 22, line 63 – col. 23, line 11].

Regarding claim 14, Seregin meets the claim limitations as set forth in claim 12.Seregin further meets the claim limitations as follow.
The method of claim 12 (i.e. a method of encoding video) [Seregin: col. 45, line 12], wherein the weight information of the current block is entropy encoded only when a size of the current block is equal to or larger than a preset size (i.e. In one specific non-limiting example, weighted mode can be used only for CU sizes greater than or equal to 8x8) [Seregin: col. 24, line 39-41].

Regarding claim 15, Seregin meets the claim limitations, as follows:
The method of claim 9 (i.e. a method of encoding video, the method comprising: generating a video bitstream) [Seregin: col. 45, line 12-13], wherein the weight information of the current block is the same as the weight information of neighboring blocks of the current block (i.e. the weights used in weighted mode can be fixed (e.g. wi = 1, or 0.5 when two predictions are combined), derived from the previously-reconstructed neighbors) [Seregin: col. 2, line 44-45] (Note: The weight factor wi = 1 indicates the same weight). 

Regarding claim 16, Seregin meets the claim limitations, as follows:
A non-transitory recording medium storing (i.e. the apparatus includes a memory configured to store) [Seregin: col. 2, line 44-45] a bit stream generated by a video encoding method (i.e. a method of encoding video, the method comprising: generating a video bitstream) [Seregin: col. 45, line 12-13], wherein the method includes: Application No. 16/301.,409Docket No. 022128.0060generating a first inter prediction block of a current block ((i.e. When the video frame is coded as an inter-coded (e.g., B, P or GPB) slice, motion compensation unit 72 produces predictive blocks for a video block of the current video slice based on the motion vectors and other syntax elements received from entropy decoding unit 70. The predictive blocks may be produced from one of the reference pictures within one of the reference picture lists. Video decoder 30 may construct the reference frame lists, List 0 and List 1, using default construction techniques 40 based on reference pictures stored in reference frame memory 92. Motion compensation unit 72 determines prediction information for a video block of the current video slice by parsing the motion vectors and other syntax elements, and uses the prediction information to produce the predictive blocks for the current video block being decoded. For example, motion compensation unit 72 uses some of the received syntax elements to determine a prediction mode ( e.g., intra- or inter-prediction) used to code the video blocks of the video slice, an inter-prediction slice type (e.g., B slice, P slice, or GPB slice), construction information for one or more of the reference picture lists for the slice, motion vectors for each inter-encoded video block of the slice, inter-prediction status for each inter-coded video block of the slice, and other information to decode the video blocks in the current video slice) [Seregin: col. 18, line 31-55]; (i.e. Motion compensation unit 72 may generate prediction data based on motion vectors received from entropy decoding unit 70, while intra-prediction unit 74 may generate prediction data based on intra-prediction mode indicators received from entropy decoding unit 70) [Seregin: col. 18, line 11-15]; (i.e. inter-predictive coding using the PUs of a CU) [Seregin: col. 12, line 55]; (i.e. The PUs may comprise syntax data describing a method or mode of generating predictive pixel data) [Seregin: col. 12, line 57-59]) by performing inter prediction with a first motion vector ((i.e. generating the predictive block based on the motion vector determined by motion estimation unit 42. Again, motion estimation unit 42 and motion compensation unit 44 may be functionally integrated, in some examples. Upon receiving the motion vector for the PU of the current video block, motion compensation unit 44 may locate the predictive block to which the motion vector points in one of the reference picture lists) [Seregin: col. 15, line 60-67; Fig. 7]; (i.e.  Inter-modes, such as
uni-directional prediction (P mode) or bi-prediction (B mode), may refer to any of several temporal-based coding modes) [Seregin: col 14, line 31-34]) for a first prediction list ((i.e. In one specific, non-limiting embodiment, an inter prediction using either a uni-L0-direction or uni-L1-direction, but not both) [Seregin: col 25, line 17-19]; (i.e. The bi-directional motion vector is converted to either a uni-L0 or uni-L1 motion vector before or during motion compensation (e.g., a single motion vector is used from either the L0 or L1 list). Alternatively, the bi-directional motion vector candidate can be converted to uni-directional (either uni-L0 or uni-L1) motion vector during merge list construction) [Seregin: col 25, line 21-27]; (i.e. a uni-directional motion vector is present) [Seregin: col 26, line 21-22]; (i.e. uni-direction prediction may be used) [Seregin: col 5, line 54-55]. Note: It is clear from Seregin’s descriptions that a prediction block can be generated by a motion vector for one direction);
generating a second inter prediction block of the current block ((i.e. When the video frame is coded as an inter-coded (e.g., B, P or GPB) slice, motion compensation unit 72 produces predictive blocks for a video block of the current video slice based on the motion vectors and other syntax elements received from entropy decoding unit 70. The predictive blocks may be produced from one of the reference pictures within one of the reference picture lists. Video decoder 30 may construct the reference frame lists, List 0 and List 1, using default construction techniques based on reference pictures stored in reference frame memory 92. Motion compensation unit 72 determines prediction information for a video block of the current video slice by parsing the motion vectors and other syntax elements, and uses the prediction information to produce the predictive blocks for the current video block being decoded. For example, motion compensation unit 72 uses some of the received syntax elements to determine a prediction mode ( e.g., intra- or inter-prediction) used to code the video blocks of the video slice, an inter-prediction slice type (e.g., B slice, P slice, or GPB slice), construction information for one or more of the reference picture lists for the slice, motion vectors for each inter-encoded video block of the slice, inter-prediction status for each inter-coded video block of the slice, and other information to decode the video blocks in the current video slice) [Seregin: col. 18, line 31-55]; (i.e. Motion compensation unit 72 may generate prediction data based on motion vectors received from entropy decoding unit 70, while intra-prediction unit 74 may generate prediction data based on intra-prediction mode indicators received from entropy decoding unit 70) [Seregin: col. 18, line 11-15]; (i.e. inter-predictive coding using the PUs of a CU) [Seregin: col. 12, line 55]; (i.e. The PUs may comprise syntax data describing a method or mode of generating predictive pixel data) [Seregin: col. 12, line 57-59]) by performing inter prediction with a second motion vector ((i.e. generating the predictive block based on the motion vector determined by motion estimation unit 42. Again, motion estimation unit 42 and motion compensation unit 44 may be functionally integrated, in some examples. Upon receiving the motion vector for the PU of the current video block, motion compensation unit 44 may locate the predictive block to which the motion vector points in one of the reference picture lists) [Seregin: col. 15, line 60-67; Fig. 7]; (i.e.  Inter-modes, such as
uni-directional prediction (P mode) or bi-prediction (B mode), may refer to any of several temporal-based coding modes) [Seregin: col 14, line 31-34]) for a second prediction list ((i.e. In one specific, non-limiting embodiment, an inter prediction using either a uni-L0-direction or uni-L1-direction, but not both) [Seregin: col 25, line 17-19]; (i.e. The bi-directional motion vector is converted to either a uni-L0 or uni-L1 motion vector before or during motion compensation (e.g., a single motion vector is used from either the L0 or L1 list). Alternatively, the bi-directional motion vector candidate can be converted to uni-directional (either uni-L0 or uni-L1) motion vector during merge list construction) [Seregin: col 25, line 21-27]; (i.e. a uni-directional motion vector is present) [Seregin: col 26, line 21-22]; (i.e. uni-direction prediction may be used) [Seregin: col 5, line 54-55]. Note: It is clear from Seregin’s descriptions that a prediction block can be generated by a motion vector for one direction);  generating a final inter prediction block of the current block (i.e. generate a final prediction for a video unit) [Seregin: col. 4, line 47] by adding (i.e. The value of the current video unit may be determined as the sum of all the weighted predictions, or as the sum of a selected group of the weighted predictors) [Seregin: col. 22, line 30-33] the first inter prediction block applied a first weighting factor ((i.e. If a uni-directional motion vector is present and weighted mode is signaled, then weighted mode prediction is performed.) [Seregin: col. 26, line 21-23]; (i.e. In some embodiments, the weighting factors may be based at least partly on the location of the video unit to be predicted. For video units such as subblocks or pixels that are close to previously reconstructed video units or blocks in the same layer and frame, a higher weighting factor may be used) [Seregin: col. 22, line 1-6]) and the second inter prediction block applied a second weighting factor ((i.e.  Inter-modes, such as uni-directional prediction (P mode) or bi-prediction (B mode), may refer to any of several temporal-based coding modes) [Seregin: col 14, line 31-34]; (i.e. If a uni-directional motion vector is present and weighted mode is signaled, then weighted mode prediction is performed.) [Seregin: col. 26, line 21-23]; (i.e. In some embodiments, the weighting factors may be based at least partly on the location of the video unit to be predicted. For video units such as subblocks or pixels that are close to previously reconstructed video units or blocks in the same layer and frame, a higher weighting factor may be used) [Seregin: col. 22, line 1-6]; (i.e. Weighted mode may utilize bi-direction prediction only for particular block sizes and partition modes. As one specific, non-limiting example, bi-direction prediction with weighted mode can be used, for example, for CU size starting from 16x16 and partition mode 2Nx2N. For 16x16 CU and partition modes other than 2Nx2N, only uni-directional prediction may be used for the weighted mode, as described above) [Seregin: col. 25, line 60-67] – Note: Seregin discloses a bi-directional inter prediction technique with the weighted mode.  In the bi-directional inter prediction with the weighted mode, two weighted factors are multiplied with two different blocks from each direction, then the results are added together.  As a result, Seregin discloses this limitation),
deriving a residual block of the current block based on a transform type set (i.e. Inverse transform unit 78 applies an inverse transform, e.g., an inverse DCT, an inverse integer transform, or a conceptually similar inverse transform process, to the transform coefficients in order to produce residual blocks in the pixel domain) [Seregin: col. 19, line 6-10; Fig. 3 – Note: Seregin discloses that the residual blocks can be produced from different types of transform];   
generating a reconstructed block of the current block based on the final inter prediction block ((i.e. After motion compensation unit 82 generates the predictive block for the current video block based on the motion vectors and other syntax elements, video decoder 30 forms a decoded video block by summing the residual blocks from inverse transform unit 78 with the corresponding predictive blocks generated by motion compensation unit 72. Summer 90 represents the component or components that perform this summation operation.) [Seregin: col. 19, line 11-18]; (i.e. Summer 62 adds the reconstructed residual block to the motion compensated prediction block produced by motion compensation unit 44 to produce a reconstructed video block) [Seregin: col. 17, line 30-33; Fig. 2]); and filtering the reconstructed block based on an adaptive loop filter (i.e. a deblocking filter may also be applied to filter the decoded blocks in order to remove blockiness artifacts. Other loop filters (either in the coding loop or after the coding loop) may also be used to smooth pixel transitions, or otherwise improve the video quality.) [Seregin: col. 19, line 18-23] – Note: According to video compression standards, the deblocking filter is an adaptive loop filter),
wherein at least one of the first weighting factor and the second weighting factor is indicated by weight information of the current block ((i.e. In some embodiments, the weighting factors may be based at least partly on the location of the video unit to be predicted. For video units such as subblocks or pixels that are close to previously reconstructed video units or blocks in the same layer and frame, a higher weighting factor may be used) [Seregin: col. 22, line 1-6]; (i.e. wherein a weighting factor associated with the weighted inter-layer predictor is determined based on the distance of the video unit from the boundary of the current block of enhancement layer video information that is different from the base layer information on which the inter-layer predictor is based) [Seregin: col. 40, line 20-32]; (i.e. As described above, weighted mode may use any type of prediction, including GRP. The GRP techniques described below may address issues relating to inter-layer residual prediction and difference domain motion compensation in SVC. In GRP, weights are used for various components of a generalized residual prediction, as described below. In an inter predicted block, weighted mode can be used for all GRP weights) [Seregin: col. 26, line 48-56]), wherein the first motion vector and the second motion vector are included in any one merge candidate of a merge candidate list ((i.e. At decision block 706, the component or device executing to the process 700 may determine whether the motion compensation is bi-directional, or if bi-prediction is otherwise to be used. For example, in merge mode, the motion vector candidate used for inter-prediction may be bi-directional) [Seregin: col. 25, line 7-12]; (i.e. the bi-directional motion vector candidate can be converted to uni-directional (either uni-L0 or uni-L1) motion vector during merge list construction) [Seregin: col. 25, line 24-27]; (i.e. Motion vector signaling can be done either through merge or AMVP modes. In some embodiments, weighted mode may be similarly restricted for blocks sizes other than 8x4 or 4x8. Additionally, restriction of weighted mode may be based on the partition mode, or on whether merge or AMVP mode signaling is used for motion information with the weighted mode.) [Seregin: col. 26, line 37-43]), and wherein the first inter prediction block and the second inter prediction block are derived (i.e. Video blocks in an inter-coded (from different direction motion information (i.e. the bi-directional motion vector candidate can be converted to uni-directional (either uni-L0 or uni-L1) motion vector during merge list construction) [Seregin: col. 25, line 24-27] in a same inter prediction mode.
Seregin does not explicitly disclose the following claim limitations (Emphasis added).
A non-transitory recording medium storing a bit stream generated by a video encoding method, wherein the method includes: generating a first inter prediction block of a current block by performing inter prediction with a first motion vector for a first prediction list; generating a second inter prediction block of the current block by performing inter prediction with a second motion vector for a second prediction list;  generating a final inter prediction block of the current block by adding the first inter prediction block applied a first weighting factor and the second inter prediction block applied a second weighting factor; deriving a residual block of the current block based on a transform type set; generating a reconstructed block of the current block based on the final inter prediction block; and filtering the reconstructed block based on an adaptive loop filter,
wherein at least one of the first weighting factor and the second weighting factor is indicated by weight information of the current block, wherein the first motion vector and the second motion vector are included in any one merge candidate of a merge candidate list, and wherein the first inter prediction block and the second inter prediction block are derived from different direction motion information in a same inter prediction mode.
However, in the same field of endeavor Nakamura further discloses the claim limitations and the deficient claim limitations as follows:
generating a final inter prediction block of the current block by adding the first inter prediction block applied a first weighting factor and the second inter prediction block applied a second weighting factor ((i.e. Further, bi-prediction which uses two inter-prediction modes of L0 prediction and L1 prediction simultaneously is also defined. In the case of bi-prediction, bidirectional prediction is performed to obtain inter-prediction signals in L0 and L1 prediction modes, which are multiplied by a weighting factor and are superimposed by adding an offset value to thereby construct a final inter-prediction picture signal. As the weighting factor and offset values used for weighted prediction, a representative value for each reference picture of lists is set and coded in respective pictures. Coding information related to inter-prediction includes a prediction mode for classifying L0 prediction, L1 prediction, and bi-prediction for each block, a reference index for specifying a reference picture for each reference list of each block, and a motion vector representing a moving direction and a movement amount of a block) [Nakamura: col. 1, line 40-55]; (i.e. bi-prediction (Pred_BI) in which LO prediction and L1 prediction are averaged or weight-added can be used in inter-prediction of B slices. In the following processes, it is assumed that) [Nakamura: col. 27, line 38-43] – Note: Nakamura discloses the bi-prediction inter prediction mode, where L0 and L1 can be averaged (i.e. both L0 and L1 have a same weighting factor of 1/2) or they can be weighted-added (i.e. L0 and L1 have different weighting factors)); wherein at least one of the first weighting factor and the second weighting factor is derived from weight information of the current block (i.e. In the case of bi-prediction (Pred_BI), prediction is performed in two directions to obtain inter-prediction signals in L0 and L1 prediction modes, which are adaptively multiplied by a weighting factor and are superimposed by adding an offset value to thereby construct a final prediction picture signal.) [Nakamura: col. 27, line 38-43],(i.e. The value of the flag availableFlagN of the merge candidate N (step S1110 of FIG. 16) is set to 1, the motion vectors mvL0N and mvL1N of the merge candidate N are set to the same values of the motion vectors mvL0N[xN] [yN] and mvLlN[xN] [yN] of the motion vectors of the prediction block N (step Sllll of FIG. 16), the reference indice refldxL0N and refldxLlN of the merge candidate N are set to the same values as the reference indice refldxL0 [ xN] [yN] and refldxLl[xN] [yN] of the prediction block N (step S1112 of FIG. 16), and the flags predFlagL0N and predFlagL1N of the merge candidate N are set to the flags predFlagL0[xN] [yN] and predFlagL1[xN][yN] of the prediction block N (step S1113 of FIG. 16)) [Nakamura: col. 44, line 6-19; Fig. 16] of a merge candidate list (i.e. Subsequently, the flags predFlagL0N and predFlagL1N of the merge candidate N, the reference indice refldxL0N and refldxL1N of the merge candidate N, and the motion vectors mvL0N and mvL1N of the merge candidate N are compared with those of the merge candidates which have been derived (step S1114: FIG. 16). When the same merge candidate is not present (step S1115 of FIG. 16: YES), the merge candidate N is added to the position at which the merge index of the merge candidate list mergeCandList has the same value as numMergeCand (step S1116 of FIG. 16) and the number of merge candidates numMergeCand is incremented by 1 (step S1117 of FIG. 16)) [Nakamura: col. 44, line 22-33; Fig. 16], and wherein the first inter prediction block and the second inter prediction block are derived from different direction motion information (i.e. In the case of bi-prediction (Pred_BI), prediction is performed in two directions to obtain inter-prediction signals in L0 and L1 prediction modes) [Nakamura: col. 27, line 38-40] in a same inter prediction mode (i.e. a candidate supplementing unit (135) that supplements inter-prediction information candidates having the same prediction mode, reference) [Nakamura: col. 5, line 67 – col. 6, line 3].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Seregin with Nakamura to program the coding system to apply weight factors on both inter prediction blocks such as in a bi-directional inter prediction mode.  
Therefore, the combination of Seregin with Nakamura will enable the system to perform inter prediction to find a best match in order to improve the coding efficiency [Nakamura: col. 44, line 44-67]. 
In the same field of endeavor, Li further discloses the concept of the merge candidate list as follows:
filtering the reconstructed block based on an adaptive loop filter ((i.e. A deblocking filter (not shown in FIG. 2) may also be included to filter block boundaries to remove blockiness artifacts from reconstructed video. If desired, the deblocking filter would typically filter the output of summer 62. Additional filters (in loop or post loop) may also be used in addition to the de blocking filter. Such filters are not shown for brevity, but if desired, may filter the output of summer 50 (as an in-loop filter)) [Li: col. 16, line 63 – col. 17, line 3]; (i.e. Chiu, et al., "Description of video coding technology proposal: self derivation of motion estimation and adaptive (Wiener) loop filtering", JCT-VC meeting, Apr. 15-23, 2010; Dresden, (Joint Collaborative Team on Video Coding of ISO/IEC JTC1/SC29/WG11 and ITU-TSG.16), URL: http://wftp3.itu.int/ AV-ARCH/JCTVC-SITE/, No. JCTVC-Al06, Apr. 18, 2010, XP030007537, ISSN: 0000-0049, 28 pp.) [Li: References Cited, page 2]),
wherein the first motion vector and the second motion vector are included in any one merge candidate of a merge candidate list ((i.e. In either AMVP or merge mode, a motion vector (MV) candidate list is maintained for multiple motion vector predictors. The motion vector(s), as well as reference indices in the merge mode, of the current PU are generated by taking one candidate from the MV candidate list) [Li: col. 14, line 47– 51]; (i.e. the video coder may construct a motion vector candidate list, select an initial candidate from the list, and refine the candidate using the same searching and matching techniques. In this example, bidirectional motion derivation and template matching based motion derivation may be used in an adaptive manner at the decoder side) [Li: col. 33, line 48–54]; (i.e. a motion information derivation mode may be considered a particular merge candidate, thus indicated by a merge index. In this case, the size of merge candidate list may be increased to accommodate the additional index. The merge candidate index for the motion information derivation mode may be pre-defined or signaled in the bitstream) [Li: col. 34, line 31–37]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Seregin, Nakamura, with Li to program the coding system to include motion vectors in merged candidate lists.  
Therefore, the combination of Seregin, Nakamura, with Li will enable the system to improve coding efficiency [Li: col. 35, line 19-28]. 

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Seregin et al. (US Patent 9,906,786 B2), (“Seregin”), in view of Nakamura et al. (US Patent 9,681,134 B2), (“Nakamura”), in view of Li et al. (US Patent 10,200,711 B2), (“Li”), in view of Andersson et al. (US Patent Application Publication 2018/0146213 A1), (“Anderson”).
Regarding claim 2, Seregin meets the claim limitations as set forth in claim 1.Seregin further meets the claim limitations as follow.
The method of claim 1 (i.e. a method of decoding video) [Seregin: col. 2, line 53], wherein at least one of the first weighting factor and the second weighting factor (i.e.  weighting factors) [Seregin: col. 22, line 17] is a negative weighting factor.   
Seregin, Nakamura, and Li do not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 1, wherein at least one of the first weighting factor and the second weighting factor is a negative weighting factor.   
However, in the same field of endeavor Andersson further discloses the claim limitations and the deficient claim limitations, as follows:
wherein at least one of the first weighting factor and the second weighting factor is a negative weighting factor (i.e. It should be understood that although this example has used equal weights of two pixels, the same method applies to unequal weights of several pixels and also for the use of some negative weights. In other words, the filtering in the linear domain can be any suitable filter operation) [Anderson: para. 0101].   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Seregin, Nakamura, and Li with Andersson to program the coding system also accept negative weight factors.  
Therefore, the combination of Seregin, Nakamura, and Li with Andersson will enable the system to perform the filtering without restriction in order to improve video visual quality [Anderson: para. 002-0004, 0101]. 

Regarding claim 10, Seregin meets the claim limitations as set forth in claim 9.Seregin further meets the claim limitations as follow.
The method of claim 9 (i.e. a method of encoding video) [Seregin: col. 45, line 12], wherein at least one of the first weighting factor and the second weighting factor (i.e.  weighting factors) [Seregin: col. 22, line 17] is a negative weighting factor.   
Seregin, Nakamura, and Li do not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 9, wherein at least one of the first weighting factor and the second weighting factor is a negative weighting factor.  
However, in the same field of endeavor Andersson further discloses the claim limitations and the deficient claim limitations, as follows:
wherein at least one of the first weighting factor and the second weighting factor is a negative weighting factor (i.e. It should be understood that although this example has used equal weights of two pixels, the same method applies to unequal weights of several pixels and also for the use of some negative weights. In other words, the filtering in the linear domain can be any suitable filter operation) [Anderson: para. 0101].   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Seregin, Nakamura, and Li with Andersson to program the coding system also accept negative weight factors.  
Therefore, the combination of Seregin, Nakamura, and Li with Andersson will enable the system to perform the filtering without restriction in order to improve video visual quality [Anderson: para. 002-0004, 0101].   

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Philip P. Dang/            Primary Examiner, Art Unit 2488